Citation Nr: 0014200	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for status post 
laminectomy, L-5, with fusion.  

2. Entitlement to service connection for a scalp lesion and 
leg rash as secondary to exposure to herbicides (Agent 
Orange).  

3. Entitlement to an original rating in excess of 10 percent 
for the period from February 2, 1995, to April 13, 1997; 
and in excess of 30 percent on and after April 14, 1997, 
for post-traumatic stress disorder (PTSD).  

4. Entitlement to an original rating in excess of 
noncompensable for residuals of a fracture of the 
collarbone.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a December 1995 rating action, the RO denied service 
connection for PTSD, a low back condition, and a scalp lesion 
and leg rash as secondary to Agent Orange exposure.  In 
February 1997, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation from the date the veteran's 
claim was filed.  The RO also granted service connection for 
residuals of a fracture of the left collarbone and assigned a 
noncompensable rating also from the date the claim was filed.  
Service connection was denied for a low back condition.

In a July 1998 rating determination, the 10 percent rating 
for PTSD was increased to 30 percent, effective from April 
14, 1997, the date of the veteran's substantive appeal.  The 
noncompensable rating in effect for the left collarbone 
fracture was continued.  The appeal as to each of these 
issues continues.  

As to the claims pertaining to increased ratings, the veteran 
has noted disagreement with the assignment of the initial 
ratings and properly perfected his appeal, the propriety of 
the rating during the time period from the date of receipt of 
the original claim through the point in time when a final 
resolution has been reached, is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999).

Although the RO had not evaluated the veteran's claims in 
light of Fenderson, the Board finds that there has been no 
due process violation.  That is, the RO has considered the 
appropriate evaluation for the entire period since the 
effective date of the grant of service connection.  

Moreover, as the Board will be addressing the issue of 
entitlement to a higher rating for PTSD from the date of the 
veteran's original claim, and the veteran has not claimed 
entitlement to an earlier effective date for the grant of 
service connection, the issue of entitlement to an earlier 
effective date for the grant of the 30 percent evaluation is 
subsumed as a part of the issue of the veteran's entitlement 
to a higher original rating.  



FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for status post 
laminectomy, L-5, with fusion.  

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for residuals of 
fracture of the left collarbone.  

3.  Manifestations of PTSD produced a definite level of 
social or industrial impairment, or a level of social or 
industrial impairment marked by more than occasional decrease 
in work efficiency and intermittent periods of inability 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) as of February 
2, 1997.  

4.  Manifestations of PTSD on or after April 14, 1997, did 
not produce more than the level of disability described 
above.  

5.  The service-connected fracture of the left collarbone is 
essentially asymptomatic, and has not been manifested by 
malunion of the clavicle or scapula or impairment of unction 
of the contiguous joint at any time since the effective date 
of the grant of service connection for the disability.  

6.  The Board has considered the old and new criteria for 
rating mental disorders, but neither criteria are more 
favorable to the veteran's claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for status 
post laminectomy, L-5, with fusion, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a 
scalp lesion and leg rash as secondary to exposure to 
herbicides (Agent Orange) is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

3.  The criteria for a 30 percent evaluation for PTSD, from 
February 2, 1995, to April 13, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.132, Diagnostic Code (DC) 9411 (1996 & 1999).  

4.  The criteria for an evaluation in excess of 30 percent 
for PTSD, after April 14, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.7, 4.132, DC 9411.  

5.  The criteria for a compensable evaluation for residuals 
of a fracture of the left collarbone have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, DC 
5203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Factual Background

A review of the service medical records (SMRs) is negative 
for treatment of a back disorder, scalp lesion, or leg rash 
during service.  These records do show that the veteran was 
seen in August 1969 for chronic foot pain with no improvement 
with ripple soles.  He was noted to have moderate high arches 
with mild strain in plantar fascia.  Arch supports were 
prescribed and he was returned as fit for duty.  

Postservice private and VA clinical documents as well as lay 
statements are included in the claims file.  Private records 
reflect that X-ray of the lumbosacral spine in October 1974 
showed a Grade I spondylolisthesis, L5, slipping forward on 
S1 along with a bilateral spondylolysis.  Subsequently dated 
private medical records reflect that the veteran's medical 
history included problems with malformed vertebrae since 
birth, which had caused back pain on a daily basis for the 
past 15 years.  (See August-September 1984 hospital report.)  
The veteran ultimately underwent laminectomy in early 1988.  
Additional records to include VA examinations of the spine in 
1995 show that the veteran has often related a medical 
history that his back pain originated during service after 
carrying heavy packs during service and following a fall.  
Following VA spine X-ray in September 1995, the diagnoses 
included degenerative changes in the form of hypertrophic 
changes throughout the lumbar spine.  Also noted was evidence 
of previous laminectomy defects at L3-4 and L4-5.  

A private physician reported in January 1995 that the 
veteran's spondylolysis defect was not a congenital 
disability and that this disorder had led to the development 
of spondylolisthesis.  

[redacted] reported in a January 1995 statement that he 
did not select the veteran for a position of employment in 
1971 due to a back problem of unknown etiology.  Additional 
lay statements of record include a July 1996 statement by 
[redacted] that he recalled receiving a letter from the 
veteran when he was in service in which he related that he 
had injured his back.  He also recalled that he saw the 
veteran during a period of leave in 1969, and that the 
veteran was wearing special shoes for his back symptoms.  
Postservice, Mr. [redacted] lived with the veteran as a roommate 
and remembered that the veteran's back problems had 
continued.  Additional lay statements dated in 1996 are of 
record and each refers to knowledge that the veteran had back 
problems during service.  

Documents from the Social Security Administration show that 
the veteran was awarded disability in July 1995, in part, due 
to his back condition.  

A VA skin examination in September 1995 reflects that the 
veteran gave a history of developing tender, small bumps on 
the head in 1970.  He had continued to have this problem, but 
had never had a medical diagnosis or treatment.  He had 
developed a skin rash in the crotch during service, and he 
also reported that he developed a rash on the hands in 1971, 
particularly on the palms, where the skin peeled off 
periodically.  Examination resulted in a diagnoses of 
keratolysis exfoliativa, palms of the hands, in remission; 
"pilar cyst ?cyst" involving the scalp; and active 
folliculitis and furunculosis.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).

A well grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The threshold for a well-grounded claim has 
been described as quite low.  Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000)

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  In the case of degenerative changes, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term soft-tissue 
sarcoma includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of the tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic different iation (malignant Triton tumor), 
glandular and epitheloid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of the 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e) (1999).

The new regulations pertaining to Agent Orange exposure, 
expanded to include all herbicides used in Vietnam, now 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam and 
subsequently develops one of the diseases listed in 
§ 3.309(e).  38 C.F.R. § 3.307(a)(6) (1999); See McCartt v. 
West, 12 Vet. App. 164 (1999).  

As to skin conditions, chloracne (and other acneform diseases 
consistent with chloracne) and porphyria cutanea tarda are 
subject to presumptive service connection based on exposure 
to Agent Orange.  However, the Secretary of the VA has 
determined, under the authority granted by the Agent Orange 
Act of 1991, Pub. L. 102-4, 105 Stat. 11, based on reports 
from the National Academy of Sciences and other medical and 
scientific studies, that a presumption of service connection 
does not apply to any other skin condition.  Based on the 
absence of medical and scientific information demonstrating 
an association between any other skin condition and herbicide 
exposure, the VA Secretary has not added any other skin 
condition to the list of presumptive diseases.  See 61 
Fed.Reg. 41442 (1996), 59 Fed.Reg. 341 (1994).  

Analysis

Status Post Laminectomy, L-5, With Fusion

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. app. 78 (1990); 
Tirpak v. Derwinski, supra at p. 611.  As explained below, 
the Board finds that the veteran's claim of service 
connection for status post laminectomy, L-5, with fusion, is 
not well grounded.

The United States Court of Veterans Appeals (Court) has held 
that a veteran must submit evidence, not just allegations, in 
order for a claim to be considered well grounded.  Tirpak v. 
Derwinski, supra at p. 611.  The evidence must show that the 
veteran currently has a disability.  Brammer v. Derwinski, at 
p. 225. and Rabideau v. Derwinski, at p. 144.  When, as in 
this case, the issue involves a question of medical diagnosis 
or causation, medical or otherwise competent evidence is 
required to make the claim well grounded.  Grottveit v. 
Brown, at p. 93.  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Grottveit v. Brown, supra at pp. 92-93; Lathan v. Brown, 
supra; and Caluza.  However, lay statements concerning 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim as they do not 
represent competent medical evidence.  King v. Brown, supra 
and Espiritu v. Derwinski, 2 Vet. App 492 (1992).

In the veteran's case, medical evidence of record discloses a 
current back disability, thus the veteran has satisfied the 
first element of a well-grounded claim.  See Rabideau v. 
Derwinski, at p. 144 and Brammer v. Derwinski, at p. 225, 
supra.  Further, exercising reasonable doubt in favor of the 
veteran relative to the lay statements of record and his 
often repeated medical history, evidence of the occurrence of 
a back injury in service is also arguably of record.  
Therefore, the veteran has satisfied element two of a well-
grounded claim, by way of providing evidence of the 
occurrence or aggravation of a disease or injury in service.  
See Cartwright v. Derwinski, at p. 25; and Layno v. Brown, 
supra.

Ultimately, however, this claim is not well grounded because 
the veteran has not satisfied element three of a well-
grounded claim: the nexus between the in-service injury or 
disease and the current disability.  The veteran's statements 
that his current disorder is linked to active service are not 
supported by competent in-service or post-service medical 
evidence.  See Grottveit v. Brown, at p. 93 and Lathan v. 
Brown, supra.  The post-service medical evidence of record, 
in particular, does not demonstrate a chronic disability 
(which would include arthritis or degenerative joint 
disease), that was manifest to a compensable degree during 
any of the applicable presumption periods.  38 C.F.R. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  For instance, the veteran's 1974 diagnosis of 
bilateral spondylolysis with Grade I spondylolisthesis, L5 on 
S1, occurred several years after service and was not 
accompanied by any medical opinion that linked that 
diagnosis, or subsequent diagnoses of a back disability, to 
service.  See Savage v. Gober, supra.  Moreover, the 
veteran's own opinion that the lumbar spine disorder at issue 
is the result of his military service can not establish a 
causal nexus.  See King v. Brown, supra.  As a lay person, he 
is not competent to render such an opinion.  See Zang v. 
Brown, 8 Vet. App. 246 (1995); See also Godfrey v. Brown, 7 
Vet. App. 398 (1995).

In summary, although the record arguably shows that the 
veteran experienced a low back injury in service and that 
status post laminectomy of the lumbar spine with degenerative 
changes is currently shown, no competent evidence had been 
presented to provide a nexus between the in-service injury 
and symptomatology or diagnoses related to a low back 
disorder first clinically identified several years after 
service.

To well ground the claim on the basis of continuity of 
symptomatology, there must be a demonstration that the 
symptomatology was causally related to the claimed underlying 
disability.  Where the disability is one that a lay party can 
perceive, such as flat feet, a lay appellant can establish 
continuity of symptomatology by linking symptoms to the 
underlying disability.  Where, however, the disability is not 
one perceivable to a lay party, there must be competent 
medical evidence to link the reported symptoms to the 
specific underlying disability.  In this case, none of the 
current back disabilities shown in the record fall into the 
category of a disability perceptible to a lay party.  
Accordingly, it is clear that the veteran can not well ground 
this claim with his lay evidentiary assertions.  38 C.F.R. § 
3.303(b) (1999); Savage, 10 Vet. App. at 495-98.

Scalp Lesion and Leg Rash as a Result of Exposure to 
Herbicides (Agent Orange)

As noted above, there is no report of a skin disorder during 
service or for many years thereafter.  It was not until 1995 
when active skin disease was noted.  The appellant has never 
been diagnosed with the Agent Orange presumptive diseases of 
chloracne, another acneform disease consistent with 
chloracne, or porphyria cutanea tarda; and there is also no 
evidence of such disorders within the one-year presumptive 
period.  

The legal authority on presumptive service connection for 
Agent Orange diseases is of no benefit to the veteran in 
establishing service connection, as keratolysis exfoliativa, 
pilar cyst, or folliculitis and furunculosis are not disease 
subject to the presumption.  

Under the circumstances, for his claim to be well grounded he 
would have to submit competent medical evidence of a nexus, 
linking his current skin disorders to Agent Orange exposure 
or other incidents of service.  Darby v. Brown, 10 Vet. App. 
243 (1997); Caluza, supra.  The veteran has submitted no such 
medical evidence.  He has made statements alleging that his 
skin problems began during service, but such statements do 
not constitute competent medical evidence of causality, since 
laymen have no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Espiritu, supra.  

In the absence of competent medical evidence of a nexus, as 
discussed above, the veteran's claim for service connection 
for the skin diseases claimed as secondary to Agent Orange 
exposure, is implausible and must be denied as not well 
grounded.  

Final Note as to Both Issues

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved the issues 
on the merits whereas the Board finds that the appellant did 
not meet the initial burden of submitting well-grounded 
claims.  Since the appellant did not meet this burden, 
however, the claim is inherently implausible such that any 
possible error by the RO in this respect is harmless and the 
claimant is not prejudiced.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Increased Ratings

PTSD

Factual Background

The veteran's military service included service in the 
Republic of Vietnam.  He received the National Defense 
Service Medal, Vietnamese Service Medal, and Vietnamese 
Commendation Medal.  

Postservice private and VA records reflect that the veteran 
carries a diagnosis of PTSD.  While service connection was 
initially denied upon rating decision in December 1995, 
service connection for PTSD was granted upon rating 
determination in February 1997, and a 10 percent evaluation 
was assigned, effective from the date that the veteran's 
claim was filed--February 2, 1995.  

The 10 percent evaluation was based on a review of the 
evidence at the time to include records that reflected 
psychiatric symptoms as early as 1976 as seen by J. Jimenez, 
and clinical reports of psychiatric symptoms in 1984.  
Private records in 1994 and 1995 show that he was treated for 
drug and alcohol problems with symptoms of PTSD.

The veteran was seen for psychotherapy and marital 
counseling.  Clinical findings made upon VA examination in 
September 1995 showed that he carried a diagnosis of PTSD 
with intrusive thoughts, startle response, and insomnia.  He 
was described as angry and irritable.  He gave a history of 
combat stressors including the death of a comrade and a short 
period of capture by the enemy where he was stripped naked 
and beaten.  He was on medication for psychiatric symptoms. 

Mental status examination reflected that he showed no sign of 
emotion when discussing his combat experiences.  His affect 
and mood were appropriate to his thought content, and there 
was no evidence of any manic symptomatology.  He said that he 
was "a little" depressed.  His memory was impaired for 
recent and remote events, but his insight and judgment were 
grossly intact.  He remembered one out of three objects after 
five minutes.  His Global Assessment of Functioning (GAF) 
Scale score was 55.  

Upon additional VA examination in August 1997, the veteran 
reported the same symptoms of PTSD as he had in 1995.  Mental 
status examination found that he was cooperative although he 
expressed some distrust.  He expressed annoyance at the way 
that his claims had been handled in the past by VA.  He 
maintained good eye contact, and his speech was within normal 
limits regarding rate and rhythm.

His volume of speech occasionally became somewhat excessive 
but remained mainly pleasant and cooperative throughout the 
interview.  He showed very mild signs of agitation in that he 
did gesture quite vigorously when topics came up that he felt 
strongly about.  His affect and mood were somewhat labile but 
not alarmingly so.  His thought processes were logical and 
goal directed.  Thought content was without paranoid 
ideations.  He did report olfactory hallucinations and other 
hallucinations that could be easily explained in the form of 
flashbacks.  

On testing of cognitive functioning he appeared to be fairly 
functional.  He could not tell what day of the month it was 
and missed the day of the week.  He knew the name and 
location of the hospital where this examination was 
performed.  His immediate and recent memory were both intact.  
His GAF score was 45.  

Based on the findings made at the 1997 psychiatric 
examination, the RO confirmed and continued the 10 percent 
evaluation in December 1997.  Subsequently received was a VA 
July 1997 Social and Industrial Survey.  The social worker's 
impression was that it was difficulty to "get a sense" of 
how severe the veteran's PTSD symptoms were as he was not 
willing to talk in any detail about his Vietnam experiences.  
Other than in his statement in the claims folder, she noted 
that it appeared that he never had discussed his Vietnam 
experiences.  As a result, she continued, determining how 
much these symptoms impacted on his ability to function 
socially and industrially was problematic.  His physical pain 
throughout the interview was described as obvious.

She opined that the severity of his symptoms was consistent 
with a GAF score of 50-51, i.e., "moderate to serious 
symptoms and impairment in psychological, social and 
occupational functioning.  

In July 1998, the RO increased the veteran's 10 percent 
evaluation to 30 percent, effective from the date of his 
substantive appeal.  

Criteria 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999). 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, supra 
at 58.  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal.  The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (1997).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability.  [0 
percent]

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).

As amended, the regulation reads as follows for the 0, 10, 
30, 50, 70 and 100 percent ratings:

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.  [0 
percent]

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication [10 
percent]  

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson, supra, 
case is warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held, the rule of Francisco, 
supra, that the current level of disability is of primary 
importance when assessing an increased rating claim, applies.  
In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as 'staged rating."  

In this case, the RO has issued a statement of the case and 
supplemental statements of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged ratings" would be 
appropriate in the veteran's case.  That notwithstanding, the 
Board does not consider it necessary to remand this claim to 
the RO for issuance of a statement of the case on this issue.  
This is because, in granting the veteran a 10 percent rating 
at the time service connection was granted, effective to the 
date the claim was filed, and increasing the evaluation to 30 
percent from the date of the substantive appeal in April 
1997, the RO has effectively considered the appropriateness 
of staged ratings under the applicable rating criteria 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Thus, a remand 
for this purpose is unnecessary.  

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).

A GAF score of 55 (actually the range of scores from 51 to 
60) is for "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994), cited in Richard v. Brown, 9 Vet. App. 266 (1996).

Analysis

As noted above, this case involves two staged ratings for the 
veteran's PTSD since the initial grant of service connection: 
a 10 percent evaluation from February 2, 1995, to April 13, 
1997, and a 30 percent evaluation on and after April 14, 
1997.  Hence, the Board will consider the propriety of the 
initial schedular evaluation of 10 percent as well as the 
propriety of the subsequently assigned 30 percent rating.  

The Board is of the opinion that the criteria for a 30 
percent evaluation for PTSD from February 2, 1995, have been 
met pursuant to either the old or new criteria.  A review of 
the evidence includes VA psychiatric examinations in 
September 1995 and August 1997 and a social and industrial 
survey from July 1997.  Private records from 1994 and 1995, 
but most notably the 1995-examination report reflect 
psychiatric symptoms to include intrusive thoughts, startle 
response, and insomnia.  He was angry and irritable.  He was 
depressed and he exhibited memory deficits.  His judgment and 
insight were intact, however.  He was on medication for 
control of his symptoms.  His GAF score was 55, which 
contemplates moderate symptoms.  As such, while the Board 
believes that such symptoms meet the criteria for a 30 
percent rating, the criteria for a 50 percent evaluation are 
not.  These symptoms simply do not rise to the level of 
considerable social and industrial impairment (under the old 
criteria).  

Similarly, a 50 percent evaluation for PTSD under the new 
rating criteria is also not warranted for the time period 
beginning on February 2, 1995, as the veteran was not shown 
to have circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impaired judgment or impaired 
abstract thinking.  

Based upon the above findings the Board is of the opinion 
that the symptoms demonstrated in 1995 were essentially the 
same as upon subsequent examination in 1997.  For example, 
the veteran's psychiatric symptoms on both examinations were 
the same.  While his GAF in 1997 reflects slight 
deterioration, the Board is of the opinion that the veteran's 
overall condition in 1995 was equivalent to when examined in 
1997.  Thus, the 30 percent rating is assigned effective from 
the date that the veteran's claim was filed on February 2, 
1995.  

The second period of review is on or after April 14, 1997.  
The question is whether a rating in excess of 30 percent is 
warranted.  Under the circumstances, the Board finds that the 
manifestations of the veteran's PTSD do not exceed the 
criteria for a 30 percent disability evaluation.  As noted 
above upon examination in August 1997, the veteran continued 
to experience sleep disturbance, flashbacks, intrusive 
thoughts, hypervigilance, anger, irritability, and increased 
startle response.  He maintained good eye contact, and his 
speech was within normal limits regarding rate and rhythm .  
His volume of speech occasionally became somewhat excessive 
but remained mainly pleasant and cooperative throughout the 
interview.  He showed very mild signs of agitation in that he 
did gesture quite vigorously when topics came up that he felt 
strongly about.  His affect and mood were somewhat labile but 
not alarmingly so.  His thought processes were logical and 
goal directed.  Thought content was without paranoid 
ideations.  He did report olfactory hallucinations and other 
hallucinations that could be easily explained in the form of 
flashbacks.  Cognitive functioning showed that he appeared to 
be fairly functional.  He could not tell what day of the 
month it was and missed the day of the week.  He knew the 
name and location of the hospital where this examination was 
performed.  His immediate and recent memory were both intact 
at three out of three.  His GAF score was 45, which 
contemplates serious symptoms.  

Hence, such evidence establishes that the veteran's PTSD 
results in definite impairment of social and industrial 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  However, neither at least 
considerable social and industrial adaptability, nor 
occupational and social impairment manifested by such 
symptoms as circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impaired judgment or abstract 
thinking, disturbances in motivation or mood have been 
demonstrated.  Further, as the Board has concluded that the 
criteria for the 50 percent evaluation are not met, it 
follows that assignment of a 70 percent or 100 percent 
evaluation, indicative of even more significant impairment, 
is not warranted.  

The Board notes that the veteran has reportedly been 
unemployed and in receipt of Social Security disability 
benefits for several years.  As the veteran has reported, and 
the record shows, the veteran's unemployment has been 
attributed to a non-service connected back disability.  He 
has reported no impairment in employment due to PTSD, and the 
record does not show such impairment at any time during the 
course of the appeal.



Residuals of a Fracture of the Left Collarbone

Factual Background

In a February 1997 rating action, the RO granted service 
connection for residuals of a fracture of the left collarbone 
noting that the SMRs showed treatment for such in December 
1969.  The service records did not reflect any complications 
or sequelae, and as there was no evidence of significant 
residuals upon post service records, a noncompensable 
evaluation was assigned, effective from the date that the 
veteran's claim was filed on February 2, 1997.  

Upon additional VA examination in July 1997, the veteran 
reported occasional and intermittent localized pain over the 
left clavicle and shoulder, which was not relieved by Motrin 
or Tylenol.  He denied any functional impairment.  
Examination showed full range of motion of the left shoulder 
with no complaints of pain.  There was no evidence of 
swelling, gross bony deformity, subluxation, malunion, or 
impingement.  X-rays were interpreted as showing a well 
healed clavicle fracture with no evidence of joint arthritis.  

The RO continued the noncompensable rating in December 1997.  

Criteria

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson, supra; Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board notes that in the instant case, there is 
not indication that there are additional records, which have 
not, been obtained and which would be pertinent to this 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

As noted earlier, but repeated here for clarity, Francisco, 
supra, provides that "[c]ompensation for service-connected 
injury is limited to those claims which show present 
disability" and held: "Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  More recently the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson, supra.  

With these principles in mind, the Board will consider 
whether the veteran was entitled to a compensable evaluation 
during any period since service connection was established 
for residuals of the left collarbone fracture.

DC 5203 provides that impairment of the clavicle or scapula 
resulting in malunion warrants a 10 percent rating; nonunion 
with loose movement warrants a 20 percent rating; without 
loose movement warrants a 10 percent rating; dislocation 
warrants a 20 percent evaluation; or clavicle or scapula 
impairment may be rated on impairment of function of 
contiguous joint.  

38 C.F.R. § 4.31 provides that in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

Analysis

The veteran has been assigned a noncompensable evaluation 
under the provisions of DC 5203 and 38 C.F.R. § 4.31.  A 
compensable evaluation would require impairment of the 
clavicle or scapula with malunion or nonunion without loose 
movement, or impairment of function of contiguous joint.  As 
indicated above, recent examination shows no functional 
impairment of the left shoulder and full range of motion.  No 
impairment as a result of the fracture of the left collarbone 
is demonstrated.  Thus, a noncompensable rating is warranted.  

As no functional impairment of the clavicle or scapula is 
shown, it can not be said that the medical evidence supports 
a finding of additional impairment in performing normal 
working movements of the left clavicle or scapula or 
functional loss due to the veteran's complaints of pain.  
38 C.F.R. §§ 4.40,, 4.45, 4.59 (1999).  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1999).  


ORDER

Service connection for status post laminectomy, L-5, with 
fusion, is denied.  

Service connection for scalp lesion and leg rash is denied.  

A 30 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing monetary benefits, from 
February 2, 1995.  

A rating in excess of 30 percent on or after April 14, 1997, 
is not warranted.  

A compensable rating for residuals of a fracture of the left 
collarbone is denied.  


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

